Filed 1/12/21 Marriage of Yoozbashizadeh CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


 In re the Marriage of DOLLY and
 MAHDI YOOZBASHIZADEH,
                                                                       G058032
 DOLLY KIOSEA,
                                                                       (Super. Ct. No. 18D005119)
      Appellant,
                                                                       OPINION
           v.

 MAHDI YOOZBASHIZADEH,

      Respondent.



                   Appeal from an order of the Superior Court of Orange County, Nathan Vu,
Judge. Affirmed.
                   Dolly Kiosea, in pro. per., for Appellant.
                   No appearance for Respondent.
                                              *              *              *
              Dolly Kiosea (formerly Yoozbashizadeh) appeals from the trial court’s
order denying her petition for a permanent restraining order against her former husband,
Mahdi Yoozbashizadeh. Kiosea contends the court erred in several respects. First, she
claims the court abused its discretion in determining that a chain of messages sent to her
by Yoozbashizadeh in the span of less than four hours on a single day did not qualify as
abuse. Second, she contends the court abused its discretion by refusing to consider all of
Yoozbashizadeh’s alleged prior acts of abuse in deciding whether to issue the requested
restraining order. And third, she contends the court abused its discretion by finding no
abuse occurred, despite the issuance of a restraining order in 2014.
              The State of California takes allegations of domestic violence seriously, as
do we. Nonetheless, we affirm the court’s order. In each of her arguments, Kiosea
conflates the court’s discretion to issue a restraining order with its obligation to do so.
They are not the same thing.
              The message chain Kiosea complains about is a back and forth, not a one
way barrage from Yoozbashizadeh. And while we might agree that the exchange of
messages “disturbed her peace” and perhaps his as well—the court was not obligated to
issue a restraining order on that basis. As the trial court observed, “[t]he fact that a
divorcing couple have arguments with each other does not constitute abuse under the
Domestic Violence Prevention Act.”
              Nor was the court obligated to readjudicate prior behavior that had been
previously considered by other courts and found insufficient to justify any of Kiosea’s
earlier petitions for restraining orders.1 The court has discretion to consider whether past
incidents shed a light on the present need for a restraining order; there is no blanket


       1
              The court noted Kiosea had filed seven other domestic violence restraining
order requests following the expiration of the initial one-year restraining order that was
issued in 2014. Apparently, none of these requests was granted.


                                               2
requirement that the court must allow the petitioning party to relitigate allegations
underlying past petitions.
              Finally, the fact that a court found sufficient cause to issue a one-year
restraining order in 2014 does not require the court to issue a new restraining order in
2019.
              We conclude the trial court exercised proper discretion in denying Kiosea’s
petition; it also exercised great patience with both parties and demonstrated
understandable concern for their vulnerable children.

                                           FACTS
              Kiosea filed her request for a domestic violence restraining order on
May 17, 2019. She sought a restraining order preventing Yoozbashizadeh from having
any contact with her and the couple’s children.
              Kiosea asserted that on May 15, 2019, Yoozbashizadeh “stalked” her at
their children’s school on her pick up day, and stated she had received “several messages
from Mr. Yoozbashizadeh that he had hired someone to stalk me and threatening to
legally abuse me by filing a false OSC for contempt.” After giving Yoozbashizadeh
notice she intended to seek a restraining order, she stated she received this text message:
“file that restraining order you stupid bitch and I’ll kill you, no one is going to believe
you anyways.” Kiosea claimed Yoozbashizadeh “has a history of stalking me, so I
packed up our children and went to stay with my parents and abandoned my apartment in
Newport Beach.”
              She argued the children were also in need of protection because they “have
endured almost 5 years of neglect and emotional abuse in their father’s custody.” Kiosea
claimed Yoozbashizadeh “fails to provide clothing, shoes and a hygienic environment,”
which has meant “our children are always sick, they have been infected with fungal
infections and have sustained injuries in his care.”


                                              3
              Additionally, Kiosea suggested, in conclusory terms, that Yoozbashizadeh
had committed prior bad acts that included two incidents of alleged abuse in 2014 and
three in 2017, a history of threatening to “kidnap our children to Iran so that I would
never see them,” failures in childcare over the course of the previous five years, and
various incidents of litigation misconduct.
              The court granted a temporary restraining order with respect to Kiosea
only, finding no evidence demonstrating an emergency need for protection of the
children. The court observed in its order that Kiosea’s “allegations other than most
recent ones have been made and rejected in the past or withdrawn.”
              The court set a hearing on the requested restraining order for June 5, 2019.
              Kiosea filed a “supplemental declaration” a week before the hearing in
which she disputed the court’s finding in the temporary restraining order that her past
allegations against Yoozbashizadeh had been withdrawn. She asserted that she has
“never ‘withdrawn’ any allegations of domestic violence.”
              Kiosea did acknowledge that she had sought several restraining orders
against Yoozbashizadeh in the past, noting her request in 2014 had been granted, while
asserting that all of her requests “from 2016 to the present day” were “improperly
denied.” She requested that the court “carefully review the ENTIRE record and history
of abuse,” and grant her “a permanent 5 year domestic violence restraining order . . . as
well as sole legal and physical custody of our minor children . . . .”
              Kiosea attached exhibits to her declaration which document the parties’
troubled relationship and mutual hostility. The exhibits fail to support her attempt to
portray Yoozbashizadeh as the sole source of the problem.2

       2
               For example, Kiosea largely relied on a text exchange attached as exhibit 3
to her declaration to prove that Yoozbashizadeh struck her in 2014. The exchange
reflects that he admitted hitting her “gently to stop [her] hitting [him].” It also reflects
that she replied by claiming she “gently grazed [him] and [he] pushed [her].” That
exchange reflects the complex dynamic at work here. Kiosea also relies on exhibit 4,

                                              4
              The most recent incidents of alleged abuse were evidenced by a series of
messages Yoozbashizadeh had sent to Kiosea on May 15, 2019, “stating that he had hired
someone to follow me and stalk me,” plus a follow-up text (from an “incomplete
number”) containing the threat to kill her if she filed her request for a restraining order.
Since the specific substance of these messages is critical to Kiosea’s appeal, we
summarize their content in some detail. Each message was sent via a portal called
“Talking Parents.”
              At 8:10 a.m., Kiosea emailed Yoozbashizadeh, telling him she did not
agree with the pediatrician he selected for the children and, because he selected an
out-of-network doctor, she refused to be responsible for paying the cost of the medical
treatment.
              At 8:17 a.m., Yoozbashizadeh emailed Kiosea, telling her she agreed to the
pediatrician, was informed of the appointments in advance, and there was a court order
requiring her to pay half of all medical bills.
              At 8:59 a.m., Kiosea responded, stating there was a court order requiring
Yoozbashizadeh to pay the medical bills because he chose an out of network provider.
She informed him that if he wanted to set a hearing, she could bring all her receipts for
the “kids clothing, shoes, haircuts and glasses [she] kept for the last 2 years . . . and we
can just have the judge enter a ruling.”
              At 9:07 a.m., Yoozbashizadeh told Kiosea there was a court order in place
requiring her to pay half of the children’s medical bills, and also an order requiring her to
keep him apprised of her place of residence. He added he had been informed by his


which she characterizes as a “copy of the custody evaluation from 2018 in which Mr.
Yoozbashizadeh admits to hitting me . . . .” That document does not include the entirety
of Yoozbashizadeh’s admission, but the portion Kiosea provides reflects that he
“acknowledged holding the mother’s hand and slapping her body to get her to stop.”
(Italics added.) The situation is similar in many of the exhibits.


                                                  5
“court process server” that she no longer lived in Newport Beach and she instead took the
children to a Beverly Hills apartment for her custody visitation. He reminded her that he
made a request on April 11, 2019, through Talking Parents, that she notify him of her
current place of residence, but she had not responded.
              At 9:14 a.m., Yoozbashizadeh stated again that there were no court orders
in place requiring that he pay all the medical bills. Instead, the court’s order was that
they be shared.
              At 9:17 a.m., Kiosea responded that she had already informed him that her
place of residence had not changed. She stated she and the children “spend our weekends
outside of [O]range [C]ounty, and mostly at my mom and dad[’]s house which is located
in Granada Hills.” (Italics added.) She offered to provide Yoozbashizadeh that address.
She insisted that a process server could not have been the person that informed him of
anything as he had no motions on calendar and thus no reason to serve her with any
papers. She told him that his refusal to “pay child support, disclose [his] income, or pay
for the children’s clothing, shoes, haircuts and glasses” would obligate her to move to
student housing, and when she had done that, she would send him her address. She
warned him that “if you are stalking me in order to make false claims, please note that
your confirmation of such will be taken very seriously and addressed with Court.” She
also warned Yoozbashizadeh, “[p]lease do not send me a dozen emails a day with the
intent to harass and annoy me. [¶] Please refrain from stalking me both physically in
person and on social media which the children have informed me of.”
              At 9:21 a.m., Yoozbashizadeh responded, asking Kiosea to “[p]lease notify
me where to serve you with my RFO for contempt and for enforcing court orders. . . . I
don’t know where to serve you with my court documents.”
              At 9:34 a.m., Kiosea replied that in September 2018, after he requested to
take the children to an out-of-network provider and she replied she couldn’t afford it, the
court issued an order stating that he could do that as long as he paid for it. Kiosea then

                                              6
added that she had asked Yoozbashizadeh “to refrain from sending me a dozen messages
with the same information with the intent to harass me and refrain from stalking me both
online and in person as you have a proven history of doing so, in order to make false
allegations and file fraudulent documents.”
              At 11:09 a.m., Yoozbashizadeh responded, “[y]ou currently reside in
Beverly Hills” and asked her again to send him the address “so I know where the children
stay.” He stated he did not approve of her moving out of Orange County. He told her
that as a consequence, he was filing a request for an order regarding this violation. He
reiterated that he has “retained a 3rd party investigator and they informed me that the
children commute to Beverly Hills during the custody time with you.”
              At 11:32 a.m., Kiosea replied that “based on the message you just sent me,
I will be going in Friday morning . . . to request a restraining order for your continuous
stalking.” She also warned him that “if you do file your RFO, I will retain counsel and
seek sanctions and attorneys fees against you for your continuous fraudulent and false
filings.”
              At 11:36 a.m., Kiosea sent a follow-up message requesting that
Yoozbashizadeh “let [her] know if you plan to appear and oppose [her] request for [a]
restraining order.”
              In the last message, at 11:42 a.m., Yoozbashizadeh confirmed he would
“file my RFO and move forward with [the] contempt order. He accused her of filing
“false [restraining orders] to cover [her] multiple contempt of court orders.” He
reiterated that he had been informed “though a 3rd party” that the children were living in
Beverly Hills with her, and that he had a right to know where the children were staying.
He indicated he intended to “ask the judge to force you to come back to Newport Beach.”
              Kiosea claimed it was later that same day that she received this text from an
unidentified number: “file that restraining order you stupid bitch and I’ll kill you, no one
is going to believe you anyways.”

                                              7
              Paragraph 18 of Kiosea’s supplemental declaration set forth a list of
Yoozbashizadeh’s alleged parenting offenses, which were unrelated to her domestic
abuse claim. In paragraph 35, she cited S.M. v. E.P. (2010) 184 Cal.App.4th 1249, for
the proposition that a finding of domestic abuse sufficient to support a domestic violence
restraining order necessarily triggers the presumption in Family Code section 3044
against awarding joint or sole custody to the perpetrator.
              Thereafter, she focused her declaration on the custody issue, arguing that it
is not in the children’s best interests to allow Yoozbashizadeh to share custody because
“he has continuously neglected them, refuses to properly care for them and uses them as a
tool of harming [her].”
              Yoozbashizadeh filed an opposition to the requested restraining order,
denying Kiosea’s allegations of stalking and harassment. He asked that she be declared a
vexatious litigant based on her repeated frivolous motions. Kiosea replied by claiming
that Yoozbashizadeh’s declaration in support of his opposition was “an act of domestic
violence against [her].”
              At the outset of the hearing, the court admonished the parties to focus on
the most recent allegations of abuse because it was unwilling to “relitigate matters that
have already been litigated.” Kiosea’s counsel objected, noting there was no requirement
that past acts of abuse must have occurred within a specified period to be relevant. The
court then indicated it “was aware of the allegations” and would “consider [them],” but it
would not conduct a “multi-day trial on things that have been alleged in court filings
and/or litigated and ruled on by prior courts.”
              Both parties testified.3 The court then observed: “at this point there isn’t
sufficient evidence to show abuse under the Domestic Violence Prevention Act. [¶] The

       3
               Yoozbashizadeh produced a witness, a dinner receipt, and GPS tracking
data from his phone which suggested he was at Cal State Long Beach, where he works,
and not at the children’s elementary school, at the time Kiosea claimed to have seen him

                                             8
DVPA doesn’t prohibit anything that petitioner happens to object to.” At that point, the
court invited Yoozbashizadeh to submit questions to Kiosea about her present address,
and stated that Kiosea would also be allowed to “ask [Yoozbashizadeh] questions on this
issue of determining her address and filing the OSC re: contempt.”
               Kiosea’s counsel chose instead to cross-examine Yoozbashizadeh about the
stalking allegations. Yoozbashizadeh explained he had attempted to locate Kiosea
because he wanted to serve her with an order to show cause re contempt. He testified she
had reported to the court, only four months earlier, that she was moving to Orange
County in a bid to get custody; Yoozbashizadeh claimed Kiosea had deceived the court
by moving back to Beverly Hills and not letting anyone know. He believed that she
fabricated her stalking claim in order to deflect attention from her deceit.
               After allowing Kiosea’s counsel to question Yoozbashizadeh regarding the
details of his efforts to determine Kiosea’s location, the court ended the inquiry, noting
that Yoozbashizadeh had the right to determine her address “consistent with his
obligations to serve her and consistent with the prior court orders on custody and
visitation.”
               Kiosea’s counsel also questioned Yoozbashizadeh about the text containing
the threat to kill her; Yoozbashizadeh denied any knowledge of the text.
               The matter was submitted. The court then denied the requested restraining
order finding that Kiosea had not met her burden of proving abuse.
               The court found that Kiosea had failed to prove Yoozbashizadeh was at the
children’s school on May 15, 2019, as she claimed, and that even if he were, it would not
have qualified as an act of abuse. The court found that the alleged third-party stalking
was instead a legitimate effort by Yoozbashizadeh to determine Kiosea’s address for


“look[ing] at me.” Yoozbashizadeh also testified that the couple’s children were telling
him they had “moved to Beverly Hills” and were “no longer liv[ing] in Newport Beach.”


                                              9
lawful purposes. The court also found that Yoozbashizadeh’s statement that he intended
to file an OSC re contempt or a request for an order regarding custody did not amount to
abuse.
              The court found the evidence insufficient to prove Yoozbashizadeh sent the
threatening text to Kiosea, and stated that all of the other allegations either did not
amount to abuse or had been litigated and resolved by courts in the past.
              The court noted that the restraining order issued in 2014 had a duration of
only one year, “which is the shortest amount of time that a DVRO can be issued.” The
court also noted that since the expiration of that initial restraining order, Kiosea had filed
an additional eight requests for restraining orders—including this one—all of which were
unsuccessful. The court nonetheless denied Yoozbashizadeh’s request for a declaration
that Kiosea was a vexatious litigant because the request was not made in a properly
noticed motion.
              The court emphasized that the evidence before it demonstrated “there’s an
intensely high level of conflict” between the parties, and that “[b]oth parties have been
equally involved in this conflict.” The court stated that “neither party [is] appearing in
their conversations to be dominated by or harassed or threatened by the other party in this
case. Instead, responding in equal measure.”
              The court then warned the parties that the children were now reaching ages
where the high level of conflict becomes an issue, and that if the parties did not alter their
behavior, “it may come down to the court simply awarding sole legal/sole physical
custody with no visitation by the other parent for the best interest of the children here.
One of you is going to be very unhappy with that.”




                                              10
                                      DISCUSSION
       1.     Burden of Proof and Standard of Review
              The Domestic Violence Prevention Act (DVPA) (Fam. Code,4 § 6200
et seq.) authorizes a court to issue a protective order to prevent a recurrence of domestic
violence or abuse. (Conness v. Satram (2004) 122 Cal.App.4th 197, 200.) The DVPA
broadly defines abuse to include not only acts causing bodily injury, but also acts placing
a person in apprehension of injury, harassment, and disturbing a domestic partner’s
peace. (§§ 6203, subd. (a) & 6320, subd. (a); Phillips v. Campbell (2016) 2 Cal.App.5th
844, 852.)
              “We review issuance of a protective order for abuse of discretion, and the
factual findings necessary to support the protective order are reviewed for substantial
evidence. [Citation.] ‘We resolve all conflicts in the evidence in favor of respondent, the
prevailing party, and indulge all legitimate and reasonable inferences in favor of
upholding the trial court’s findings.’” (Parisi v. Mazzaferro (2016) 5 Cal.App.5th 1219,
1226, disapproved on another ground in Conservatorship of O.B. (2020) 9 Cal.5th 989,
1010, fn. 7.) Under the substantial evidence standard, “[o]ur task ‘begins and ends with
the determination as to whether, on the entire record, there is substantial evidence,
contradicted or uncontradicted,’” that supports the challenged order. (Garcia v. Myllyla
(2019) 40 Cal.App.5th 990, 1000.)
              Where, as here, the trial court determines that the party with the burden of
proof failed to carry that burden, we may reverse the decision only if we determine “‘the
evidence compels a finding in favor of the appellant as a matter of law.’” (Dreyer’s
Grand Ice Cream, Inc. v. County of Kern (2013) 218 Cal.App.4th 828, 838 (Dreyer’s);
Sonic Manufacturing Technologies, Inc. v. AAE Systems, Inc. (2011) 196 Cal.App.4th
456, 466.) Under this standard, a finding is compelled only if the appellant’s evidence

       4
              All further undesignated statutory references are to this code.


                                             11
was ‘“(1) “uncontradicted and unimpeached” and (2) “of such a character and weight as
to leave no room for a judicial determination that it was insufficient to support a
finding.”’” (Dreyer’s, supra, at p. 838.) In connection with the latter point, we note that
a trier of fact may discredit the testimony of a witness even if it is uncontested.
(LandWatch San Luis Obispo County v. Cambria Community Services Dist. (2018)
25 Cal.App.5th 638, 643; Palmieri v. State Personnel Bd. (2018) 28 Cal.App.5th 845,
857.)
        2.    The May 15 Messages
              Kiosea first focuses on the May 15 messages sent by Yoozbashizadeh “in a
less than 4 hour window.” She argues that these messages, standing alone, are “sufficient
to issue a restraining order,” and thus that the trial court was required to do so. We
disagree.
              First, we note that Kiosea inaccurately summarized these messages, both in
the trial court and in her brief on appeal. The messages reflect a back-and-forth between
the parties, with Kiosea an equal participant in the conversation. The conversation was
not an especially pleasant one, to be sure, but it was not one unilaterally inflicted upon
Kiosea by Yoozbashizadeh.
              We reject Kiosea’s assertion that because the DVPA authorizes the
issuance of a restraining order against a party who “disturbs the peace” of another, the
fact that hers may have been disturbed by the exchange meant that issuance of a
restraining order was mandatory here. As the court explained in Curico v. Pels (2020)
47 Cal.App.5th 1 (Curico), not every act that upsets the petitioning party will justify a
restraining order. “The DVPA was not enacted to address all disputes between former
couples, or to create an alternative forum for resolution of every dispute between such
individuals.” (Id. at p. 13.) Thus, while the Curico court acknowledged that the
petitioner in that case “understandably was upset by [the respondent’s] social media post
and it may have made her fear for her career,” it nonetheless reversed the trial court’s

                                              12
order granting a restraining order. (Ibid.) The issuance of a restraining order remains a
discretionary act.
              We find guidance in cases which involve facts we see as more egregious
than those presented here, such as In re Marriage of Evilsizor & Sweeney (2015)
237 Cal.App.4th 1416. There the husband downloaded “tens of thousands of text
messages” from his wife’s cell phones, as well as information from the “‘notes’ section
of [her] iPhone, which [she] used as a diary,” and then filed copies of some of the
downloaded messages with the court during the couple’s dissolution proceedings. (Id. at
p. 1420.) The wife also claimed the husband transmitted private text communications to
third parties, had “hacked into her Facebook account, changed her password, and
rerouted the e-mail associated with her Facebook account to his own account,” and
“threatened to reveal publicly more text messages and e-mails for leverage in the
dissolution proceedings.” (Id. at p. 1421.) The issuance of a restraining order based on
these facts was sustained on appeal.
              Likewise, in Burquet v. Brumbaugh (2014) 223 Cal.App.4th 1140, the
respondent refused to accept the petitioner’s termination of their relationship, or heed her
repeated requests that he stop contacting her. Instead, “[h]is communications were
inappropriate and contained sexual innuendos. She constantly turned down his overtures
and requested that he stop contacting her and each time he would get angry.” (Id. at
p. 1142.) He continued to send her both texts and emails, and later appeared at her
residence, “unannounced and uninvited,” and became angry when she asked him to leave.
(Ibid.) “She was afraid of what he was going to do, and said, ‘Please leave, I’m scared. I
will call the police. And that’s when he shouted at me through my door window, I want
to see you do that.’” (Id. at pp. 1142-1143.) The respondent thereafter “paced around her
porch for about 10 minutes,” but finally departed before the police arrived. (Id. at
p. 1143.) Moreover, “[o]n two prior occasions during their relationship when he had



                                             13
gotten angry he became physical with her.” (Ibid.) Once again, the issuance of a
restraining order under these circumstances was sustained on appeal.
              In any event, even if the parties’ message exchange, in theory, provided
sufficient evidence to support the issuance of a restraining order here, that would not
mean the trial court was automatically obligated to issue it. When the law invests the
court with discretion, the court has latitude to exercise judgment in the matter—which
implies that not every court will necessarily reach the same conclusion. Thus, a decision
that is grounded in the court’s discretion will only be reversed when a ““‘trial court
exercise[s] its discretion in an arbitrary, capricious, or patently absurd manner that
resulted in a manifest miscarriage of justice.”’” (People v. Jones (2013) 57 Cal.4th 899,
924; see Shamblin v. Brattain (1988) 44 Cal.3d 474, 478 [court abuses its discretion
when its ruling “exceed[s] the bounds of reason”].) On appeal Kiosea is therefore
required to establish not only that the trial court could have issued her requested
restraining order on the basis of the May 15 exchange of messages, but also that no
reasonable court would have refused to do so under the circumstances of this case. That
is a far more stringent standard, one that Kiosea has failed to satisfy.
       3.     The Court’s Purported Refusal to Consider Past Bad Acts
              Kiosea claims the court abused its discretion by “failing to consider all past
acts of abuse . . . .” She points out that she “not only testified about past acts of abuse
perpetrated by [Yoozbashizadeh], but provided a preponderance of evidence attached as
exhibits to her supplemental declaration . . . .” We reject the claim.
              Contrary to Kiosea’s contention, the court made clear that it had reviewed
the evidence related to past alleged bad acts committed by Yoozbashizadeh, and that it
had considered them before ruling. What the court refused to do was devote days of
court time to a re-airing of the parties’ entire conflict-ridden history.
              As the court explained, much (if not all) of that prior evidence had already
been explored in support of Kiosea’s seven other restraining order requests. She does not

                                              14
dispute that point. Because we are obligated to draw all inferences in favor of the court’s
ruling, we presume the earlier incidents—with the exception of the incident(s) underlying
the 2014 restraining order—were found insufficient to support those earlier requests. The
court was not obligated to exhaustively relitigate those earlier incidents. As the trial
court said, it “was aware of the allegations” and it would “consider [them]” before ruling.
We presume the court did exactly that.
              As we have discussed, the exhibits submitted by Kiosea to support her
claimed history of abuse did not inalterably support her assertion that Yoozbashizadeh
was either the aggressor in incidents of abuse or the primary driver of conflict in their
relationship. We find no abuse of discretion in the court’s decision to limit the amount of
court time it devoted to these claims.
       4.     Court’s Finding that No Abuse Was Proved
              Finally, Kiosea argues that the court abused its discretion in finding that she
failed to meet her burden of proving that an act of abuse, as defined in the DVPA,
occurred in this case. According to Kiosea, the fact that a court found sufficient cause to
issue a one-year restraining order against Yoozbashizadeh in 2014 necessarily establishes
that she proved an act of abuse. Once again, we disagree.
              The court’s findings must be understood in the context of the issue before
it. In this case, the issue before the court was whether to issue a permanent restraining
order under the DVPA. Consequently, when the court stated that Kiosea had not met her
burden of establishing an act of abuse, what it was referring to is an act of abuse
sufficient to warrant the issuance of a restraining order in 2019. It was neither denying
nor ignoring the existence of the 2014 order. Having reviewed the evidence ourselves,
we find no basis to conclude the court failed to give the 2014 order appropriate attention.
              Instead, the court concluded, in the exercise of its discretion, that no
restraining order was warranted in 2019. We find no error in that conclusion.



                                             15
                                   DISPOSITION
             The order is affirmed. Kiosea is to bear her own costs on appeal. No other
costs are awarded.




                                               GOETHALS, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



THOMPSON, J.




                                          16